Exhibit 10.3






FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 16th day of July, 2003
(this “Amendment”), is made among HILB, ROGAL AND HAMILTON COMPANY, a Virginia
corporation (the “Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”) on behalf of the Required Lenders (as defined in the
Credit Agreement described below).




RECITALS




A.

The Borrower, the Administrative Agent and the banks and financial institutions
listed on the signature pages thereof or that became parties thereto after the
date thereof (collectively the “Lenders”) are parties to a Second Amended and
Restated Credit Agreement, dated as of July 1, 2002 (the “Credit Agreement”),
providing for the availability of a credit facility to the Borrower upon the
terms and conditions set forth therein.  Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.




B.

The Borrower desires to make a voluntary prepayment of the Term Loans and has
requested that such prepayment be applied solely to reduce the outstanding
principal amount of the Tranche A Term Loans (and not pro rata among the Tranche
A Term Loans and Tranche B Term Loans).  The Borrower has requested that the
Agent and the Lenders (i) amend the Credit Agreement to permit such a prepayment
and (ii) make certain other amendments as set forth herein. The Administrative
Agent and the Lenders have agreed to effect such amendments on the terms and
subject to the conditions set forth herein.







STATEMENT OF AGREEMENT




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




ARTICLE I

AMENDMENTS




1.1

New Definition.  Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition of “First Amendment” in appropriate alphabetical order:




“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of July 16, 2003, between the Borrower, the Administrative Agent and the
Lenders.




1.2

Existing Definitions.  Section 1.1 of the Credit Agreement is hereby amended as
follows:



--------------------------------------------------------------------------------




(a)

The matrix set forth in the definition of “Applicable Margin Percentage” is
amended by deleting and replacing it in its entirety with the following:




Leverage Ratio

Applicable
Margin
Percentage
for
Base Rate
Revolving/
Tranche A
Term Loans

Applicable
Margin
Percentage
for
LIBOR
Revolving/
Tranche A
Loans

Applicable
Margin
Percentage
for
Base Rate
Tranche B
Term Loans

Applicable
Margin
Percentage
for
LIBOR
Tranche B
Term Loans

Applicable
Margin
Percentage for
Commitment
Fee

 

Greater than or equal to
2.0 to 1.0




1.000%




2.000%




2.000%




2.750%




0.400%

 

Greater than or equal to
1.0 to 1.0
but less than
2.0 to 1.0




0.750%




1.750%




2.000%




2.750%




0.375%

 

Less than
1.0 to 1.0

0.500%

1.500%

2.000%

2.750%

0.350%

 







(b)

The definition of “Consolidated Fixed Charges” is amended by deleting the period
at the end thereof and replacing it with the following “; provided, however,
that Consolidated Fixed Charges shall not include the first $30,000,000 expended
after the date of the First Amendment with respect to Capital Stock repurchases
or earnout payments under subsections (d) or (e) above.”   




1.3

Voluntary Prepayments.  Section 2.7(b) is hereby amended by inserting the
following immediately after the first sentence thereof:




Notwithstanding anything in this Section 2.7(b) to the contrary, the Borrower
may, at its option, direct that one voluntary prepayment, made on or before July
31, 2003, be applied solely to the remaining scheduled principal payments on the
Tranche A Term Loans (and not pro rata among the Tranche A Term Loans and the
Tranche B Term Loans).




1.4

Permitted Acquisitions.  Section 5.8(a) is hereby amended by:




(a)

deleting the reference to “$100,000,000” in clause (iii) and replacing it with
“$125,000,000”.

(b)

deleting the reference to “$75,000,000” in clause (iv) and replacing it with
“$100,000,000; provided that, for any period of four consecutive fiscal quarters
that includes the


2



--------------------------------------------------------------------------------

fiscal quarter ending September 30, 2003, such amount shall be (x) $130,000,000
less (y) the amount by which Capital Stock repurchases during the fiscal year
ending December 31, 2003 exceeds $20,000,000”.

(c)

amending and restating clause (v) as follows: “(v) the Acquisition Amount
(without regard to the issuance of Capital Stock of the Borrower) with respect
to such Acquisition (but specifically excluding, if applicable, any Acquisition
consummated on or prior to the Closing Date) paid, incurred or assumed by the
Borrower and its Subsidiaries during any period of four consecutive fiscal
quarters shall not exceed $35,000,000; and”.

(d)

deleting the reference to “$375,000,000” in clause (vi) and replacing it with
“$400,000,000”.

1.5

Indebtedness.  Section 7.2 is hereby amended by:

(a)

amending and restating clause (ix) as follows:

(ix)

cash earnout and contingent obligations due and owing by the Borrower or its
Subsidiaries in connection with Permitted Acquisitions or Acquisitions that
(a) are paid by the Borrower or one of its Subsidiaries within five (5) Business
Days of becoming due, or (b) otherwise do not exceed $30,000,000 in aggregate
amount at any time;

(b)

amending and restating clause (xi) as follows:

(xi)

reimbursement obligations with respect to secured letters of credit issued to
insurance companies in an aggregate amount not to exceed $5,000,000 at any time;

1.6

Restricted Payments.  Section 7.6(a) is hereby amended by:

(a)

deleting the reference to “$20,000,000” in clause (ii) and replacing it with
“$30,000,000”.

(b)

amending and restating clause (iii) as follows:

(iii)

the Borrower may purchase, redeem, retire or otherwise acquire shares of its
Capital Stock (A) in order to fund its Deferred Compensation Plans and (B) in
addition thereto, in an aggregate amount not to exceed (I) during the fiscal
year ending December 31, 2003, (x) $50,000,000 less (y) the amount by which the
cash Acquisition Amount described in Section 5.8(a)(iv) and paid during such
fiscal year exceeds $100,000,000 and (II) during any fiscal year thereafter,
$20,000,000, provided that, in each case, immediately after giving effect
thereto, no Default or Event of Default would exist; and


3



--------------------------------------------------------------------------------

ARTICLE II

EFFECTIVENESS




This Agreement shall become effective on the date when the last of the following
conditions shall have been satisfied:




(a)

The Administrative Agent shall have received counterparts of this Amendment,
duly executed by the Borrower and the Subsidiary Guarantors;

(b)

The Administrative Agent shall have received the approval of this Amendment from
the Required Lenders (and, in addition to the foregoing, with respect to the
amendment contemplated by Section 1.3 the approval of Lenders holding more than
fifty-one percent (51%) of the aggregate outstanding principal amount of Tranche
B Term Loans); provided that nothing in this ARTICLE II shall prevent the
amendments contemplated hereby, other than the amendment contemplated by Section
1.3 hereof, from becoming effective upon the approval of the Borrower and the
Required Lenders; and

(c)

The Borrower shall have paid to the Administrative Agent, for the account of
each Tranche B Lender executing this Amendment, a fee equal to 0.075% of the
Tranche B Term Loans held by such Tranche B Lender as of the date hereof.




ARTICLE III

ACKNOWLEDGEMENT

The Subsidiary Guarantors hereby acknowledge that the Borrower, the
Administrative Agent and the Required Lenders have agreed, as provided herein,
to amend the Credit Agreement as provided herein.  Each Subsidiary Guarantor
hereby approves and consents to the transactions contemplated by this Amendment
and agrees that its obligations under the Subsidiary Guaranty and the other
Credit Documents to which it is a party shall not be diminished as a result of
the execution of this Amendment.  This acknowledgement by the Subsidiary
Guarantors is made and delivered to induce the Administrative Agent and the
Lenders to enter into this Amendment, and the Subsidiary Guarantors acknowledge
that the Administrative Agent and the Lenders would not enter into this
Amendment in the absence of the acknowledgements contained herein.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:


4



--------------------------------------------------------------------------------

4.1

Representations and Warranties.  After giving effect to this Amendment, each of
the representations and warranties of the Borrower contained in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the date hereof, with the same effect as if made on and as
of the date hereof (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct in all material respects as of
such date).

4.2

No Default.  After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

5.1

Effect of Amendment.  From and after the effective date of the amendments to the
Credit Agreement set forth herein, all references to the Credit Agreement set
forth in any other Credit Document or other agreement or instrument shall,
unless otherwise specifically provided, be references to the Credit Agreement as
amended by this Amendment and as may be further amended, modified, restated or
supplemented from time to time.  This Amendment is limited as specified and
shall not constitute or be deemed to constitute an amendment, modification or
waiver of any provision of the Credit Agreement except as expressly set forth
herein.  Except as expressly amended hereby, the Credit Agreement shall remain
in full force and effect in accordance with its terms.

5.2

Governing Law.  This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of New York (without regard to the
conflicts of law provisions thereof).

5.3

Expenses.  The Borrower agrees to pay upon demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) in
connection with the preparation, negotiation, execution and delivery of this
Amendment and the other Credit Documents delivered in connection herewith.

5.4

Severability.  To the extent any provision of this Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

5.5

Successors and Assigns.  This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

5.6

Construction.  The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.


5



--------------------------------------------------------------------------------

5.7

Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[the remainder of this page left blank intentionally]


























6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

HILB, ROGAL AND HAMILTON COMPANY







By:

/s/ Carolyn Jones                                                               




Title:

Senior Vice President, Chief Financial Officer and Treasurer







WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent on behalf of the Required Lenders







By:

/s/ William R.
Goley                                                                 




Title:

Director                                                                                   














S-1




--------------------------------------------------------------------------------

For purposes of Article III only:





HILB, ROGAL AND HAMILTON INVESTMENT COMPANY

HILB, ROGAL AND HAMILTON REALTY COMPANY

HILB, ROGAL AND HAMILTON SERVICES COMPANY

HILB, ROGAL AND HAMILTON COMPANY OF ALABAMA, INC.

BEIERSDOERFER, MEADOWS & GOULD, INC.

HILB, ROGAL AND HAMILTON COMPANY OF ARIZONA

HRH INSURANCE SERVICES OF THE COACHELLAVALLEY, INC.

HILB, ROGAL AND HAMILTON INSURANCE SERVICES

   OF CENTRAL CALIFORNIA, INC.

MORGAN & FRANZ INSURANCE AGENCY OF ORANGE COUNTY

HRH OF NORTHERN CALIFORNIA INSURANCE SERVICES, INC.

PROFESSIONAL PRACTICE INSURANCE BROKERS, INC.

HILB, ROGAL AND HAMILTON INSURANCE SERVICES

   OF SAN DIEGO, INC.

ARIS/B&W INSURANCE SERVICES, INC.

SUMMIT RISK MANAGEMENT & INSURANCE SERVICES, INC.

HILB, ROGAL AND HAMILTON COMPANY OF DENVER

HILB, ROGAL AND HAMILTON COMPANY OF CONNECTICUT, LLC

THE MANAGING AGENCY GROUP, INC.

PREMIUM FUNDING ASSOCIATES, INC.

THOMAS M. MURPHY & ASSOCIATES, INC.

HILB, ROGAL AND HAMILTON COMPANY

OF GAINESVILLE, FLORIDA, INC.

HUNT INSURANCE GROUP, INC.

INSURANCE CONSULTANTS & ANALYSTS, INC.

HILB, ROGAL AND HAMILTON COMPANY OF ORLANDO

HILB, ROGAL AND HAMILTON COMPANY OF SARASOTA

HILB, ROGAL AND HAMILTON COMPANY OF SOUTH FLORIDA

HILB, ROGAL AND HAMILTON COMPANY OF TAMPA BAY, INC.

HILB, ROGAL AND HAMILTON COMPANY OF ATLANTA

HILB, ROGAL AND HAMILTON COMPANY OF GAINESVILLE, GEORGIA

HILB, ROGAL AND HAMILTON COMPANY OF SAVANNAH, INC.

HILB, ROGAL AND HAMILTON COMPANY OF ILLINOIS

DULANEY, JOHNSTON & PRIEST, INC.

THE DUNLAP CORPORATION

THE DUNLAP AGENCY

THE DUNLAP CORPORATION OF NEW HAMPSHIRE

HILB, ROGAL AND HAMILTON COMPANY OF BALTIMORE

HILB, ROGAL AND HAMILTON COMPANY OF

   METROPOLITAN WASHINGTON

HILB, ROGAL AND HAMILTON INSURANCE

   AGENCY OF MASSACHUSETTS, LLC

HILB, ROGAL AND HAMILTON COMPANY OF GRAND RAPIDS


S-2



--------------------------------------------------------------------------------

HILB, ROGAL AND HAMILTON COMPANY OF PORT HURON

HRH INSURANCE SERVICES OF NEVADA, INC.

ASHURST PROCESSING AGENCY, INC.

GIACONIA LIFE ASSOCIATES, LLC

HILB, ROGAL AND HAMILTON COMPANY

   OF NORTHERN NEW JERSEY, LLC

HRH CONSULTING GROUP, LLC

HILB, ROGAL AND HAMILTON COMPANY OF NEW YORK, LLC

KAMMSAC INTERNATIONAL, LLC

KALVIN-MILLER HOLDINGS, LLC

PROPERTY OWNERS & MANAGERS PURCHASING GROUP, INC.

HILB, ROGAL AND HAMILTON COMPANY OF

   UPSTATE NEW YORK, LLC

PROFESSIONAL PRACTICES INSURANCE BROKERS, INC. (SOUTHEAST)

BOAHC, INC. D/B/A BERWANGER OVERMYER ASSOCIATES

BOAEB AGENCY, INC.

BOAFS AGENCY, INC.

MIDWEST PENSION SERVICES, INC.

BOAPC AGENCY, INC.

HILB, ROGAL AND HAMILTON COMPANY OF OKLAHOMA

HILB, ROGAL AND HAMILTON COMPANY OF OREGON

HILB, ROGAL AND HAMILTON COMPANY OF PHILADELPHIA, LLC

HILB, ROGAL AND HAMILTON COMPANY OF PITTSBURGH, LLC

HRH MERGER COMPANY

HILB, ROGAL AND HAMILTON COMPANY OF SAN ANTONIO

HILB, ROGAL AND HAMILTON COMPANY OF TEXAS

HILB, ROGAL AND HAMILTON COMPANY OF VIRGINIA

TIMOTHY S. MILLS INSURANCE SERVICES, INC.

INTEGRATED RISK SOLUTIONS INSURANCE SERVICES, LLC

TLC HOBBS, LLC

WESTPORT FINANCIAL SERVICES, LLC

WESTPORT INSURANCE AGENCY, LLC

WESTPORT WORLDWIDE, LLC

WESTPORT INSURANCE BROKERAGE, LLC

STAFFING RISK SOLUTIONS, LLC

BAY TECHNOLOGY GROUP, LLC

HOBBS GROUP, INC. (OH)

HOBBS GROUP, INC. (MD)

HOBBS GROUP, INC. (MA)

HOBBS GROUP INVESTMENT ADVISORS, LLC

HOBBS GROUP LIMITED LIABILITY COMPANY

HOBBS GROUP, LLC

HOBBS IRA CORP.

INTEGRATED RISK SOLUTIONS INSURANCE SERVICES, LLC

HOBBS GROUP INSURANCE BROKERS, LLC


S-3



--------------------------------------------------------------------------------

HOBBS/OFJ ACQUISITION CORP.

O’NEILL, FINNEGAN & JORDAN INSURANCE AGENCY, INC.

HOBBS GROUP (NY), LLC

KIRKLIN & COMPANY, LLC

HOBBS GROUP, INC. (TX)

HRH OF COLORADO MERGER COMPANY

FREBERG & COMPANY OF WYOMING, INC.

DOMINION SPECIALTY GROUP, INC.




By:

/s/ Walter L. Smith                                                     




Title:

Senior Vice President, General Counsel and Secretary

















S-4